McFarland, J.
This is an action against the executor of a will and others to foreclose a mortgage. Judgment went for plaintiff, and defendants appeal. The mortgage was not presented to the executor for allowance; but all recourse against other property is waived in the complaint. This action, however, was not commenced until after the expiration of the time for the presentation of claims against the estate, and appellants contend that respondent’s right of action was barred after the expiration of that time. But the point was decided directly against the contention of appellants in the case of Anglo-Nevada Assur. Co. v. Nadeau’s Ex’rs, 90 Cal. 393; and upon the authority of that case the judgment must be affirmed.
Judgment affirmed.
De Haven, J., and Sharpstein, J., concurred.